Title: James Madison to Ann Tapscott, 6 August 1828
From: Madison, James
To: Tapscott, Ann


                        
                            
                                Dr. Madam
                            
                            
                                
                                    
                                
                                
                            Aug. 6. 1828
                            
                        
                        
                        Your two letters of June 2[.] & July 18. have been recd. and renew the sympathy heretofore expressed
                            for your situation. I know not however that I can do more on the occasion, than refer you again to Mr. J. H Lee, who has
                            the power to manage our claims under the Covenant with Mr. Tapscott & Mr Bell & will I am sure concur in
                            any arrangements that are reasonable; of which he is a much better judge, than we can be at this distance.
                        In justice to myself, I must be permitted to remark, that in all that relates to pecuniary distress, the
                            State of things here is little different from that in Kentucky & that if you are threatened with sacrifices in
                            providing for debts, it is not less the case with me also. With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    